office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 posts-146306-14 uilc date date to lori knutson technical specialist affordable_care_act aca pftg team large business international from sarah e lashley assistant to the branch chief branch financial institutions products subject computation of medical loss ratio under sec_833 this chief_counsel_advice responds to your request for assistance regarding the computation of the medical loss ratio under sec_833 of the internal_revenue_code sec_833 mlr this advice may not be used or cited as precedent sec_833 as amended by the consolidated and further continuing appropriations act provides that sec_833 and shall not apply to any organization unless such organization’s percentage of total premium revenue expended on reimbursement for clinical services and for activities that improve health care quality provided to enrollees under its policies during such taxable_year as reported under of the public health service act is not less than percent section b provides that health insurance providers must rebate premiums to enrollees if an organization’s amounts expended on reimbursements for clinical services and for activities that improve health care quality relative to its total amount of premium revenue is less than percent in the small_group and individual markets or less than percent in the large group market question if for a reporting year an organization did not meet the percent medical loss ratio for the small_group market established by but exceeded the posts-146306-14 percent medical loss ratio for the large group market established by did the organization satisfy the percent sec_833 mlr for that taxable_year answer section medical loss ratio rebates are computed separately for each market segment the individual small_group and large group markets by contrast the sec_833 mlr does not have separate mlr requirements for different market segments and is computed on an aggregate basis including data from all market segments in this case if the organization’s sec_833 mlr computed on an aggregate basis is at least percent the organization will satisfy the sec_833 mlr for the taxable_year if the organization’s sec_833 mlr computed on an aggregate basis is not at least percent the organization will not satisfy the sec_833 mlr for the taxable_year question if an organization issued medical loss ratio rebates to enrollees for a reporting year does this necessarily indicate that the organization did not satisfy the sec_833 mlr for that taxable_year answer no the fact that an organization issued medical loss ratio rebates to enrollees for a reporting year does not necessarily indicate that the organization did not satisfy the sec_833 mlr for that taxable_year as stated above the medical loss ratio is computed by market segment but the sec_833 mlr is computed on an aggregate basis as a result it is possible for an organization to be required to issue medical loss ratio rebates to enrollees by market segment for a reporting year but on an aggregate basis satisfy the sec_833 mlr for that taxable_year question may an organization include rebates issued to enrollees under b for a prior reporting year as an expense in computing its sec_833 mlr for the following taxable_year answer sec_833 provides that the elements in the computation of the sec_833 mlr are as reported under section of the public health service act this cross reference indicates that to the extent consistent with the express language of sec_833 the meaning of the terms and the methodology used in the sec_833 mlr computation should be consistent with the definition of those same terms and methodology under t d as a result the answer for each taxable_year depends on the method provided under the applicable regulations issued by hhs for the hhs interim final regulations provided that the medical loss ratio was computed on data reported for the reporting year only c f_r c for the hhs interim final regulations provided that the medical loss ratio was computed on data reported for the reporting year including rebates paid for the reporting year c f_r b for the posts-146306-14 hhs interim final regulations provided that the medical loss ratio was computed on data reported for the reporting year including rebates paid for the and reporting years c f_r b for later reporting years rebates paid in prior years are not included in the computation of the medical loss ratio see c f_r b and thus under sec_1_833-1 of the income_tax regulations are not included for purposes of computing the sec_833 mlr as a result whether for a given taxable_year an organization can include rebates issued to enrollees under b with respect to a prior reporting year as an expense in computing its sec_833 mlr depends on the hhs guidance in effect for that year question for purposes of computing its sec_833 mlr for a taxable_year may an organization decrease its sec_833 mlr denominator for additional federal income taxes incurred with respect to an increased incurred but not reported ibnr reserve for the taxable_year answer an organization may decrease its premium revenue by the amount of its federal and state taxes and licensing or regulatory fees as otherwise provided under b sec_1_833-1 of the income_tax regulations question the medical loss ratio reporting form issued by the center for consumer information insurance oversight cciio at hhs has fields for adjusted incurred claims ie amounts expended for reimbursements for clinical services paid to enrollees as of december of the reporting year and march of the year following the reporting year which amount should be used when computing the sec_833 answer under notices and the service advised organizations to use the definition of terms set forth in the hhs interim final regulations for taxable years beginning after date and ending before the first taxable_year beginning after date the hhs interim final regulations provided that amounts expended for reimbursements for clinical services provided to enrollees should be based on claims incurred during the mlr reporting year that have been processed as of march of the year following the reporting year see fr for taxable years beginning after date sec_1_833-1 states that an organization must compute its reimbursements for clinical services in the same manner as those expenses are computed for the plan_year for purposes of b for purposes of b reimbursements for clinical services are computed in accordance with the final regulations under c f_r a as in the interim final regulations c f_r a provides that reimbursements for clinical services are based on claims incurred during the mlr reporting year that have been processed as of march of the year following the reporting year as a result organizations must use the amounts reported as adjusted incurred claims as of march of the year following the taxable_year at issue under applicable hhs guidance posts-146306-14 question for purposes of computing the sec_833 mlr which source document is more relevant the supplemental health care exhibit issued by the national association of insurance commissioners naic or the medical loss ratio reporting form issued by cciio should the service require organizations to prepare reconciliations between information reported to the naic and information reported to cciio answer notices and provide that for taxable years beginning after date and ending before the first taxable_year beginning after date organizations should use the definition of terms set forth in the hhs interim final regulations see fr as corrected pincite fr this information was reported on the medical loss ratio reporting form issued by cciio similarly under sec_1_833-1 of the income_tax regulations for taxable years beginning after date organizations should use the definition of terms set forth in the final regulations under c f_r et seq this information is also reported to cciio on the medical loss ratio reporting form therefore organizations should use the medical loss ratio reporting form issued by cciio for purposes of computing the sec_833 mlr there should be no need to prepare a reconciliation between information reported to the naic and information reported to cciio because the information reported to cciio should be sufficient for purposes of computing the sec_833 mlr case development hazards and other considerations contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views this writing may please call if you have any further questions
